UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
ALBERTO SALDARRIAGA
SALDARRIAGA, on behalf of himself
and others similarly situated,

                          Plaintiff,                            MEMORANDUM AND ORDER
                                                                  17-CV-02904 (PKC) (SMG)
                 - against-

IND GLATT, INC. (d/b/a I & D GLATT),
DAVID YIZHAKY, JOHN DOE 1, and
JOHN DOE 2,

                          Defendants.

--------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Alberto Saldarriaga Saldarriaga (“Saldarriaga”) brings this action against

Defendants IND Glatt, Inc. (“IND”) and David Yizhaky (“Yizhaky”) (collectively, “Defendants”)

for alleged violations of the Fair Labor Standards Act (“FLSA”), the New York Labor Law

(“NYLL”), and the New York Codes, Rules, and Regulations (“NYCRR”). Before the Court is

Defendants’ motion for partial summary judgment, limited to the issue of establishing Plaintiff’s

hourly regular rate of pay under the FLSA and NYLL. For the reasons stated below, Defendants’

motion is denied.




                                                            1
                                         BACKGROUND

I.     Relevant Facts1

       Defendants employed Plaintiff at IND Glatt (d/b/a I & D Glatt), a kosher butcher shop

located at 482 Avenue P, Brooklyn, New York, from at least January 2015 through May 5, 2017.2

(Defs.’ 56.1, Dkt. 30-2, at ¶¶ 2, 3.) Plaintiff was responsible for preparing salads, and later in his

employment, also preparing soups. (Defs.’ 56.1 at ¶ 1.) At the time of hiring, the parties discussed

what Plaintiff’s regular work schedule would be, though the exact schedule the parties agreed to

is disputed. (See Plaintiff’s 56.1 (“Pl.’s 56.1”), Dkt. 30-7, at ¶ 4.) The parties also dispute whether

Defendants and Plaintiff discussed overtime pay during this initial hiring conversation. (Compare

Defendant David Yizhaky Deposition Transcript (“Yizhaky Dep. T.”), Dkt. 30-5, at 46:21–48:12,

with Saldarriaga Dep. T., Dkt. 30-9, at 30:16–24.) At all times during Plaintiff’s employment,

Defendants paid Plaintiff in equal amounts each week and increased such amounts based upon

periodic pay raises over the course of Plaintiff’s employment.3 (See Defs.’ 56.1 at ¶¶ 7, 10, 17.)

On May 5, 2017, Defendants terminated Plaintiff’s employment because he had been violating

kosher food preparation requirements. (Defs.’ 56.1 at ¶ 3.)




       1
           Unless otherwise noted, a standalone citation to Defendants’ 56.1 Statement (“Defs.’
56.1”) denotes that this Court has deemed the underlying factual allegation undisputed. Any
citation to Defendants’ Rule 56.1 Statement incorporates by reference the documents cited therein.
Where relevant, however, the Court may cite directly to the underlying document.
       2
         Plaintiff disputes his employment start date and instead asserts that he began working for
Defendants in January 2014, as opposed to January 2015. (Plaintiff Alberto Saldarriaga
Saldarriaga Deposition Transcript (“Saldarriaga Dep. T.”), Dkt. 30-4, at 37:3–7.)
       3
          Although Plaintiff disputes that he was ever paid at, or made aware of, the hourly and
overtime rates, Plaintiff does not dispute the equal weekly amounts he received from Defendants.
(Saldarriaga Dep. T., Dkt. 30-9, 76:16–78:2.)


                                                  2
II.    Procedural History

       Plaintiff filed this action on May 12, 2017, alleging that Defendants are liable for unpaid

overtime violations under the FLSA and NYLL, a ‘spread of hours’ minimum wage violation

under the NYCRR, a violation of notice and recordkeeping requirements under the NYLL, and a

violation of the wage statement provisions under the NYLL. (See generally Complaint, Dkt. 1.)

In a conference held on August 18, 2017, the Honorable Steven M. Gold referred the case to

mediation before the Court’s FLSA panel, but the parties failed to reach an early resolution and

the case proceeded to formal discovery. (August 18, 2017 Minute Entry, Dkt. 14; October 31,

2017 Status Report, Dkt. 16.) On May 1, 2018, upon completion of discovery, a settlement

conference was held, but the parties were still unable to reach an agreement. (May 1, 2018 Minute

Entry, Dkt. 23.)

       Defendants’ motion for partial summary judgment was fully briefed on September 17,

2018. (Dkt. 30; see also Defendants’ Brief (“Defs.’ Br.”), Dkt. 30-1; Plaintiff’s Opposition Brief

(“Pl.’s Opp. Br.”), Dkt. 30-6; Defendants’ Reply Brief (“Defs.’ Rep. Br.”), Dkt. 30-10.)

                                  STANDARDS OF REVIEW

I.     Summary Judgment

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[ ] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (summary judgment inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.



                                                 3
       The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010). Once this burden is met, however, the burden shifts to the nonmoving party to put forward

some evidence establishing the existence of a question of fact that must be resolved at trial. Spinelli

v. City of N.Y., 579 F.3d 160, 166–67 (2d Cir. 2009); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). A mere “scintilla of evidence” in support of the nonmoving party is

insufficient; “there must be evidence on which the jury could reasonably find for the [non-

movant].” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003) (quotation omitted;

alteration in original). In other words, “[t]he nonmoving party must come forward with specific

facts showing that there is a genuine issue for trial.” Caldarola v. Calabrese, 298 F.3d 156, 160

(2d Cir. 2002) (quotation omitted).

       In determining whether a genuine issue of fact exists, the court must resolve all ambiguities

and draw all reasonable inferences against the moving party. Major League Baseball Props., Inc.

v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also construes any disputed facts in

the light most favorable to the nonmoving party. See Adickes v. S.H. Kress & Co., 398 U.S. 144,

157–59 (1970). However, “the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment.” Anderson, 477

U.S. at 247–48.

II.    FLSA Burden-Shifting at Summary Judgment

       “When an employee brings a claim under FLSA for unpaid compensation, the employee’s

evidentiary burden to survive an employer’s motion for summary judgment depends on the nature

of the wage and hour records maintained and produced by the employer.” Lee v. Grand Sichuan

Eastern (NY) Inc., 12-CV-08652 (SN), 2014 U.S. Dist. LEXIS 6752, at *35 (S.D.N.Y. Jan. 17,



                                                  4
2014). Under the FLSA and NYLL, employers are required to maintain adequate and accurate

employee records. See 29 U.S.C. § 211(c); 29 C.F.R. § 516.2(a)(7); N.Y. Lab. Law § 611; N.Y.

Comp. Codes R. & Regs. tit. 12, sec. 142-2.6(a)(4). When an employer fails to uphold this legal

duty under the FLSA to maintain full and accurate employee records, “an employee has carried

out his burden if he proves that he has in fact performed work for which he was improperly

compensated and if he produces sufficient evidence to show the amount and extent of that work as

a matter of just and reasonable inference.” Anderson v. Mt. Clemons Pottery Co., 328 U.S. 680,

687 (1946). An employee can satisfy his burden under Anderson by relying solely on his own

recollection. See Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011) (“It is well

settled among the district courts of this Circuit, and we agree, that it is possible for a plaintiff to

meet this burden through estimates based on his own recollection.”). Once an employee has

satisfied his burden, even by relying on recollection alone, the burden shifts to the employer “to

come forward . . . with evidence to negative the reasonableness of the inference to be drawn from

the employee’s evidence.” Anderson, 328 U.S. at 687–88.4

       Defendants admit that they did not keep regular records during Plaintiff’s employment.

(Yizhaky Dep. T., Dkt. 30-9, at 29:6–14; see also Defs.’ 56.1 at ¶ 9.) Unsurprisingly, the records



       4
          Though courts have mainly applied this burden-shifting framework when there is a
dispute as to the number of hours an employee worked, see, e.g., Berrios v. Nicholas Zito Racing
Stable, Inc., 849 F. Supp. 2d 372, 381 (E.D.N.Y 2012), it can also be applied to other FLSA
disputes, like an employee’s regular rate, as is the issue here, see Doo Nam Yang v. ACBL Corp.,
427 F. Supp. 2d 327, 332 n.2 (S.D.N.Y. 2005) (“Although this burden shifting framework was
developed in [Anderson v.] Mt. Clemens to facilitate an employee-plaintiff’s presentation of the
amount and extent of work performed, considering the interrelatedness of work and wages, this
Court sees no reason why this standard should not also be applied to an employee-plaintiff’s
presentation of evidence with regard to wages received.”) (emphasis in original) (quotations and
citation omitted); see also Garcia v. JonJon Deli Grocery Corp., No. 13 Civ. 8835 (AT), 2015 WL
4940107, at *4 (S.D.N.Y. Aug. 11, 2015) (finding that Defendants did not meet their burden under
Anderson to “negat[e] either the reasonableness of Plaintiff’s claims regarding the number of hours
worked or the presumption that Plaintiff’s salary did not include a premium for overtime hours.”).
                                                  5
provided by Defendants are incomplete, amounting to just a handful of payroll records for weeks

when Plaintiff’s hours deviated from his regular set schedule (see Defs.’ 56.1 at ¶ 9), and one New

York State Notice and Acknowledgement of Pay Rate, despite Plaintiff having worked for

Defendants for at least two and a half years. Defendants’ failure to keep adequate records for the

duration of Plaintiff’s employment warrants the application of Anderson’s lesser burden of proof.

See Kuebel, 643 F.3d at 362 (“Consistent with Anderson, an employee’s burden is not high.”); see

also Anderson, 328 U.S. at 687 (“The remedial nature of this statute and the great public policy

which it embodies, however, militate against making that burden an impossible hurdle for the

employee.”).

                                          DISCUSSION

       Under both the FLSA and NYLL, employers are required to pay their wage employees who

work more than 40 hours in a single workweek overtime wages for every hour worked in excess

of the first 40 hours; moreover, the overtime rate shall not be less than one and one-half times the

employee’s regular hourly rate.5 29 U.S.C. § 207(a)(1); NYLL § 190 et seq. “An employer is not




       5
          An exception to this requirement is the “fluctuating workweek method,” which allows
employers and employees to agree to an overtime rate of only one half of an employee’s regular
rate. See Stein v. Guardsmark, LLC., No. 12 Civ. 4739 (JPO), 2013 WL 3809463, at *3 (S.D.N.Y
July 23, 2013); see also 29 C.F.R. § 778.114. Though Plaintiff’s fixed salary, see infra note 6, is
one of the requirements needed to apply this method of calculating overtime, neither party argues
that they had contracted to use this method to calculate Plaintiff’s wages, and the Court therefore
declines to find that such an agreement existed between the parties. See Luo v. L&S Acupuncture,
P.C., No. 14 Civ. 1003 (BMC), 2015 WL 1055084, at *7 (E.D.N.Y. Jan. 23, 2015) (fluctuating
workweek method applies “where an employee has a mutual understanding with his employer that
he will receive a fixed amount as straight-time pay for whatever hours he is called upon to work
in a workweek, whether few or many”) (alterations, quotations, and citation omitted); Ayers v. SGS
Control Servs., No. 03 Civ. 9077 (RMB), 2007 WL 646326, at *9 (S.D.N.Y. Feb. 27, 2007)
(fluctuating workweek compensation scheme only applies if, inter alia, the employer and the
employee have a clear mutual understanding that the employer will pay the employee a fixed salary
regardless of the number of hours worked).


                                                 6
exempt from paying overtime wages merely because it pays the employee a weekly salary.”6

Amaya v. Superior Tile & Granite Corp., No. 10 Civ. 4525 (PGG), 2012 WL 130425, at *9

(S.D.N.Y. Jan. 17, 2012). Determinations about an employer’s compliance with FLSA and NYLL

overtime requirements are made by converting an employee’s weekly salary into an hourly regular

rate, most often by dividing the weekly salary by the number of hours worked in a week. See, e.g.,

Moon v. Kwon, 248 F. Supp. 2d 201, 230 (S.D.N.Y. 2002); see also 29 C.F.R. § 778.109; 29 C.F.R.

§ 778.113(a).

       However, when an employee regularly works over 40 hours a week, as is the case here,7 it

may be difficult to determine what that hourly regular rate is. See Giles v. City of New York, 41 F.

Supp. 2d 308, 316 (S.D.N.Y. 1999) (“The contracting parties may have intended for the weekly

salary to cover only the 40 non-overtime hours or to cover anticipated overtime hours as well.”).

As a result, “[t]here is a rebuttable presumption that a weekly salary covers 40 hours.” Id. at 317;

see Berrios v. Nicholas Zito Racing Stable, Inc., 849 F. Supp. 2d 372, 385 (E.D.N.Y 2012) (stating

that the Giles presumption rests on the idea that “‘[u]nless the contracting parties intend and

understand the weekly salary to include overtime hours at the premium rate, courts do not deem

weekly salaries to include the overtime premium for workers regularly logging overtime, but

instead hold that weekly salary covers only the first 40 hours.’”) (quoting Giles, 41 F. Supp. 2d at

317). However, “the employer can rebut the presumption by showing an employer-employee




       6
          Though Defendants dispute that Plaintiff was paid a fixed salary, it is undisputed that
Plaintiff received equal sums each week, regardless of the hours Plaintiff worked, except when
Plaintiff received periodic pay increases. (Defs.’ 56.1 at ¶¶ 9, 10, 17; see also Yizhaky Dep. T.,
Dkt. 30-9, at 48:13–16; 69:6–15.)
       7
         Though the parties dispute what Plaintiff’s schedule was, it is undisputed that it amounted
to more than 40 hours a week. (See Pl.’s 56.1 at ¶ 4.)


                                                 7
agreement that the salary cover a different number of hours.”8 Giles, 41 F. Supp. 2d at 317; see

also Ibarra v. HSCS Corp., No. 10 Civ. 5109 (KBF), 2012 WL 3964735, at *2 (S.D.N.Y. Sept.

10, 2012) (“[E]mployers and employees may expressly agree to a weekly salary that includes a

regular rate as well as an overtime premium.”). This employer-employee agreement must show

that both “employees and the employer are aware that overtime compensation in a specific amount

is included in the [agreement]” so that the “remedial and humanitarian” purposes of the FLSA are

fulfilled. Giles, 41 F. Supp. 2d at 316–17; see also id. at 317 (“[A] finding that a salary included

overtime, in the absence of proof of an agreement so stating, would be the sort of ‘narrow,

grudging’ FLSA application that the Court rejected soon after enactment.”) (citing Tenn. Coal,

Iron & R.R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 597 (1944)).




       8
          Notably, most courts have allowed for employers to rebut the presumption in piecemeal
fashion, finding that the employers had rebutted the assumption that a salary was meant to cover
only 40 hours of work even if they did not rebut the presumption that the salary included pay at
both regular and overtime rates. See, e.g., Moon, 248 F. Supp. 2d at 207–08 (finding that plaintiff
and defendants had agreed that plaintiff’s weekly salary would cover 60, not 40 hours of work, but
that plaintiff did not have any subjective understanding that his salary included payment at an
overtime premium rate for work in excess of 40 hours a week); see also Doo Nam Yang, 427 F.
Supp. 2d at 335 (finding presumption partially rebutted when “the plaintiff concede[d] that there
was an agreement that the salary cover 50 hours of work”); Amaya, 2012 WL 130425, at *9
(finding no express agreement between employer and employee that salary included overtime
payments, but calculating regular rate by dividing weekly salary by plaintiff’s 53-hour workweek).

       At trial, Defendants will be permitted to pursue such a piecemeal approach, given that they
have put forth evidence to rebut the presumption. See Berrios, 849 F. Supp. 2d at 387 (finding full
application of presumption appropriate where employer presented no evidence of an agreement
specifying the number of hours employees were required to work in exchange for their salary,
much less evidence of employees’ understanding that their salary included pay at regular and
overtimes rates); see also Guallpa v. N.Y. Pro Signs Inc., No. 11 Civ. 3133 (LGS) (FM), 2014 WL
2200393, at *4 (S.D.N.Y. May 27, 2014) (finding that presumption was not rebutted when
employee-employer agreement that salary covered more than 40 hours of weekly work meant that,
for part of Plaintiff’s employment, his hourly regularly rate failed to comply with FLSA’s
minimum wage requirements).
                                                 8
       Ideally, the employer and employee have a written employment contract memorializing

whether they intended an employee’s weekly salary to include overtime pay at the premium rate.

Though the FLSA requires employers to keep such records, see 29 C.F.R. § 516.5(b)(4) (requiring

employees to keep “[w]ritten agreements or memoranda summarizing the terms of oral agreements

or understandings” of their employment agreed for at least 3 years), neither party has offered any

such written agreements or memoranda or testimony indicating that these documents exist. “While

the lack of an employment contract certainly does not help Defendants’ argument, it may not be

fatal either.” Berrios, 849 F. Supp. 2d at 385. “In the absence of any written instrument

memorializing the parties’ intentions, the Court must infer the terms of their agreement from the

entire course of their conduct, based on the testimonial and documentary evidence in the record.”

Moon, 248 F. Supp. 2d at 206. This course of conduct must demonstrate that both parties

understood what the agreement was.         See id. at 207 (relying on employee’s “subjective

understanding[—]or lack of understanding[—]concerning the manner in which [his] weekly salary

was to be calculated” to find that employer did not rebut Giles presumption). Evidence of only

one party’s intention or understanding will not be enough. Cf. Berrios, 849 F. Supp. 2d at 387

(“What is lacking from this purported agreement is any evidence that that the [p]laintiffs actually

understood that their weekly wages included a premium for time and one[-]half for the hours

worked over 40.”).

       Defendants argue that Plaintiff knew his weekly salary included payment at the regular rate

of $12.80 and the overtime rate of $19.20 given that he signed several documents during his

employment, such as Payroll Records and a New York State Notice and Acknowledgement of Pay




                                                9
Rate, all of which displayed these rates.9 (See Defs.’ Br. at ECF10 7–8.) However, while the

documentary evidence provided by Defendants shows that Defendants understood that Plaintiff’s

weekly salary was calculated using these regular and overtime rates, the evidence is less clear as

to whether Plaintiff had the same understanding.

       For example, the testimony from both parties regarding the initial hiring conversation

reflects the differing, and conflicting, understandings regarding Plaintiff’s wages.         Though

Defendant Yizhaky testified that he explained what overtime was and what Plaintiff’s regular and

overtime hourly rates would be,” (Yizhaky Dep. T., Dkt. 30-5, at 47:14–48:8), Plaintiff testified

that no hourly or overtime premium rate was ever expressly discussed. (Saldarriaga Dep. T., Dkt.

30-9, at 53:6–22.) Defendants offer no other evidence or testimony about this initial hiring

conversation to challenge Plaintiff’s recollection.

       Defendants also assert that Plaintiff’s signatures on several payroll stubs between

September 2015 and April 2017 that list regular and overtime rates show his agreement and

understanding as to these rates. (See Dkt. 30-4, at ECF 28, 30; Dkt. 30-5, at ECF 2, 3, 4, 5.) While

Plaintiff admits that he signed three of the payroll stubs provided by Defendants (Pl.’s 56.1 at ¶ 8),

he also testified that he signed them because Defendant Yizhaky asked him to and that he (Plaintiff)

did not read them because they were in English, and he does not read or speak English well. (See

id.; Saldarriaga Dep. T., Dkt. 30-9, at 64:20–65:24; see also Saldarriaga Dep. T., Dkt. 30-12, at

13:10–15.) Plaintiff’s assertion that he did not read or understand the documents as a result of a




       Defendants also claim that Plaintiff’s regular rate increased to $14.08 and his overtime
       9

premium rate increased to $21.12 in August 2016, based on provided payroll records. (Defs.’ Br.,
at 5.)
       10
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
                                                 10
language barrier weighs against Defendants’ argument that Plaintiff’s signature reflects that

Plaintiff subjectively understood that his salary included pay at both regular and overtime rates.

See Canela-Rodriguez v. Milbank Real Estate, No. 09 Civ. 6588 (JSR), 2010 WL 3701309, at *3

(S.D.N.Y. Sept. 20, 2010) (“[W]hile [the plaintiff] does not dispute signing some of these sheets,

there is no evidence in the record indicating . . . that the plaintiff, whose abilities to read, speak, or

understand English are limited, understood what he was signing.”) (citation omitted); see also

Berrios, 849 F. Supp. 2d at 387 (noting that Defendants’ case is not helped when employer

communicated about employment in English when “employees spoke little, if any, English”).

        Finally, Defendants provide a New York State Notice and Acknowledgement of Pay Rate,

stating Plaintiff’s purported regular and overtime rates in both English and Spanish, that was

signed by the Plaintiff on January 3, 2016. (Dkt. 30-4, at ECF 26.) Plaintiff stated that while he

signed the form, he does not remember whether it was filled out when he signed it and that when

he signed it, he still was not getting paid overtime. (See Saldarriaga Dep. T., Dkt. 30-9, at 56:5–

25.) While Plaintiff’s failure to recall whether the document was filled out when he signed it is

not enough to create a genuine issue of material fact, see Carter v. Newsday, Inc., 528 F. Supp

1187, 1191 (E.D.N.Y 1981); Harris v. City of New York, No. 15-cv-8456 (CM), 2017 WL

6501912, at *4 (S.D.N.Y. Dec. 15, 2017), his recollection that he still was not getting paid overtime

despite signing the form—evidence that is given significant weight under Anderson—is enough to

do so. (Saldarriaga Dep. T., Dkt. 30-9, at 53:2–8. (“But I never worked by the hour; I worked by

the week. [Defendant Yizhaky] never told me that he was going to pay me by the hour.”).)

Furthermore, if Plaintiff’s subjective understanding before signing the form was that his salary did

not include overtime pay, the mere act of signing a form, if his pay remained functionally the same

after signing, is at least enough to create a triable issue of fact as to what Plaintiff’s subjective



                                                   11
understanding of his employment agreement with Defendants was.11                 Ultimately, whether

Plaintiff’s assertion that he was not paid overtime is believable, despite signing a document in

Spanish attesting otherwise, requires a determination of credibility that belongs to a jury. See, e.g.,

Jeffreys v. City of New York, 426 F.3d 549, 553–54 (2d Cir. 2005) (“Assessments of credibility

and choices between conflicting versions of events are matters for the jury, not for the court on

summary judgment.”) (citations omitted).

       Defendants have failed to show, through their course of conduct with Plaintiff, that there

is no genuine factual dispute as to whether both parties subjectively understood that Plaintiff’s

weekly salary included payment both at the regular rate of $12.80 and an overtime rate of $19.80.12

Though the evidence does suggest that Defendants intended this to be the arrangement, the FLSA

and NYLL require that this understanding be mutual. See Giles, 41 F. Supp. 2d at 316–17.

Defendants have failed to meet their burden under summary judgment to show that there is no

factual dispute as to whether Plaintiff had the same understanding as Defendants regarding his

wages. Plaintiff’s own recollections, given significant weight under Anderson’s FLSA burden-




       11
         Defendant Yizhaky testified that Plaintiff’s pay rate did not change until August 2016.
(Yishaky Dep. T., Dkt. 30-9, at 70:9–11.)
       12
           While Defendants have rebutted the Giles presumption to the extent that the evidence
before the Court on the instant motion shows that Plaintiff agreed and understood that his weekly
salary would cover a specific number of hours over 40 per week (Pl.’s 56.1 at ¶ 4), and the Court
would be inclined, as in Moon, Doo Nam Yang, and Amaya (see discussion supra note 8), to
determine Plaintiff’s hourly rate by dividing Plaintiff’s weekly salary by the number of hours he
worked per week, the Court cannot do so, given the admitted factual dispute as to how many hours
Plaintiff regularly worked per week (Pl.’s 56.1 at ¶ 4).



                                                  12
shifting scheme, that he was not paid hourly and that he never received overtime pay are enough

to defeat Defendants’ summary judgement motion.13

                                           CONCLUSION

        For the reasons stated above, Defendants’ motion for partial summary judgment is denied.

Disputed questions of material fact remain with regard to Plaintiff’s hourly regular rate of

compensation that will be determined at trial. The parties shall submit a Joint Pretrial Order by

April 22, 2019.

                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        PAMELA K. CHEN
                                                        United States District Judge


Dated: March 25, 2019
       Brooklyn, New York




        13
            The Court recognizes the improbability of Plaintiff’s claim that Defendants initially
agreed to compensate him at a regular hourly rate of $13.11 ($800 for 61 hours, using the higher
number of hours claimed by Plaintiff) or $14.55 ($800 for 55 hours, using the lower number of
hours asserted by Defendants) and later $14.43 ($880 for 61 hours, using Plaintiff’s hours) or $16
($880 for 55 hours, using Defendants’ hours), plus overtime at premium rates of $19.67, $21.82,
$21.64 and/or $24 per hour, to make salads and soups. However, improbability is an insufficient
basis to justify a ruling, as a matter of law, that Plaintiff’s version of events is incorrect or untrue,
in light of the presumption that applies under Giles and the weight given to Plaintiff’s recollection
under Anderson because of Defendants’ failure to meet their legal record-keeping obligations.


                                                   13
